Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot refer to a preceding claim (i.e. any one of claims 1-4, 13 and 14).  See MPEP § 608.01(n).  Accordingly, the claim 5 has not been further treated on the merits.

Claim 22 is objected to because of the following informalities:  a period is missing at the end of claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 6 and 10, the phrase “the front surface” lacks a proper antecedent basis.  Claim 7 is rejected by virtue of its dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 10, 13, 16, 17 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al (DE 102015004163).
Regarding claim 1, Wolf et al shows in Figs.1-2, 10 and 12 the following elements of applicant’s claim: a first surface (a top surface of 33) extending in a first plane; a second spaced-apart from the first surface, the second surface extending in a second plane (a bottom surface of 33), the second plane extending parallel to the first plane (Fig.2), at least one of the first surface and the second surface including an optical polish or forming a reflective mirror coating (the light guide 33 has polished surfaces; paragraph 79); an edge surface (38) extending from the first surface to the second surface, at least a portion of the edge surface forming a reflective mirror (paragraph 97); and at least one structure (30, 31, 32) formed in the first surface, the structure extending inwardly into the device from the first surface (scattering structure 30, 31, 32 are etched into the surface and hence extend inwards), the structure being configured to redirect light from a light source directed at the first surface (paragraph 76; the 
Regarding claim 3, the limitation therein is disclosed in paragraph 79 of Wolf et al.
Regarding claims 6 and 8, the limitations therein are shown in Fig.1 of Wolf et al.
Regarding claim 10, as far as the claim is understood, Wolf et al discloses the use of total internal reflection (paragraphs 68, 81-82).
Regarding claim 13, the limitations therein are shown in Figs.1-2 of Wolf et al.
Regarding claim 16, Wolf et al shows in Figs.1-2, 10 and 12 the following elements of applicant’s claim: a device including: a first surface (a top surface of 33) extending in a first plane; a second spaced-apart from the first surface, the second surface extending in a second plane (a bottom surface of 33), the second plane extending parallel to the first plane (Fig.2), each of the first surface and the second surface including an optical polish or forming a reflective mirror coating (the light guide 33 has polished surfaces; paragraph 79); an edge surface (38) extending from the first surface to the second surface, the edge surface including a material that forms a reflective mirror (paragraph 97); and a plurality of spaced-apart structures (30, 31, 32) formed in the first surface, each of the plurality of spaced-apart structures extending inwardly into the device from the first surface (scattering structure 30, 31, 32 are etched into the surface and hence extend inwards), each of the plurality of spaced-apart structures being configured to collect light from a beam directed at the first surface of the device (paragraph 76; the transport of light form the beam to the detector via the scattering structures and the light guide); a light source (the source of the beam 10) directing light on the first surface of the device; and a block configured to support the device, the device being mounted in the block transverse to the direction of the light from the light source (Figs.1 and 14; Wolf discloses that a mounting block can be used to provide a linear motion in one or two directions).
Regarding claim 17, the structures 30, 31, 32 in Wolf et al are formed by etching and hence extend inwards.
Regarding claim 23, the limitation therein is shown in Figs.1 and 14 of Wolf et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al (DE 102015004163) in view of Nabesawa et al (EP 2346306), and further in view of Frohlich et al (EP 2119531).
Regarding claim 20, Wolf et al differs from the claimed invention in that it does not disclose the feature of positioning the detector in a hole or a recess in the light guide.  However, such feature is well known in the art as disclosed by Nabesawa et al (EP 2346306) (Fig.1; paragraphs 27-28) and it would have been obvious to one of ordinary skill in the art to utilized the teaching of Nabesawa in the device of Wolf in view of the desire to effectively measure the light traveling in a light guide resulting in improving the signal to noise ratio without using an additional cover for the detector.  Furthermore, regarding the feature of the different wavelengths, while Wolf et al discloses the feature of utilizing a plurality of detectors (Figs.4-8 and 13), it does not specifically mention that the plurality of the detectors are used for measuring different wavelengths.  However, Frohlich et al discloses in paragraph 34 the use of a broadband sensor and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Frohlich in the device of Wolf and Nabesawa in view of the desire to effectively provide the wider spectral measurements.

Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al (DE 102015004163) in view of Nabesawa et al (EP 2346306).


	Regarding claims 2 and 18, although Wolf et al does not specifically mention the feature of positioning the detector in a hole or a recess in the light guide, such feature is well known in the art as disclosed by Nabesawa et al (EP 2346306) (Fig.1; paragraphs 27-28) and it would have been obvious to one of ordinary skill in the art to utilized the teaching of Nabesawa in the device of Wolf in view of the desire to effectively measure the light traveling in a light guide resulting in improving the signal to noise ratio without using an additional cover for the detector.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al (DE 102015004163) in view of Frohlich et al (EP 2119531).
	Regarding claim 4, although Wolf et al does not specifically mention the use of fluorescent material for coupling a light beam into a light guide, such use is well known in the art as disclosed by Frohlich et al (EP 2119531) (paragraph 23) and would have been obvious to one of ordinary skill in the art in view of meeting different design requirements.

Claims 7, 9, 11, 12, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al (DE 102015004163).
	Regarding claims 7, 9, 14 and 21, the specific pattern and the specific configuration utilized for the structures would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.
	Regarding claims 11-12 and 22, the specific dimension utilized for a device would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Allowable Subject Matter
Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 15 and 19, the prior art fails to disclose or make the claimed apparatus comprising, in addition to the other recited features of the claim, the details and functions of the claimed structure in the manner recited in claim 15 or 19.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nyhart, Jr (US 7,369,735) is cited for disclosing an apparatus for the collection and transmission of electromagnetic radiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878